                               UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF WISCONSIN

JACQUELINE SATHER,

                       Plaintiff,                   Case No.
        vs.                                         Removed from the Circuit Court of the
                                                    State of Wisconsin for Milwaukee County
MEC DISTRIBUTION, LLC
d/b/a CORAL FUNDING,

                      Defendant.

                                    NOTICE OF REMOVAL


Gina M. Colletti                            John Barret
Clerk of Court                              Clerk of Circuit Court
U.S. DISTRICT COURT                         CIRCUIT COURT FOR THE STATE OF WISCONSIN
EASTERN DISTRICT OF WISCONSIN               MILWAUKEE COUNTY
517 East Wisconsin Avenue                   901 North Ninth Street
Milwaukee, WI 53202                         Milwaukee, WI 53233

John D. Blythin                             Hon. Laura Gramling Perez
Mark A. Eldridge                            Circuit Judge
Jesse Fruchter                              CIRCUIT COURT FOR THE STATE OF WISCONSIN
Ben J. Slatky                               MILWAUKEE COUNTY
ADEMI LLP                                   901 North Ninth Street
3629 East Layton Avenue                     Milwaukee, WI 53233
Cudahy, WI 53110
Attorneys for Plaintiff


               PLEASE TAKE NOTICE that Defendant MEC Distribution, LLC, by and

through its undersigned counsel, hereby removes the civil action known as Sather v. MEC

Distribution, LLC, d/b/a/ Coral Funding, Case 2021CV001709, from the Circuit Court for the

State of Wisconsin, Milwaukee County, to the United States District Court for the Eastern

District of Wisconsin under 15 U.S.C. § 1681p and 28 U.S.C. §§ 130(a), 1331, 1367, and 1446.

The grounds for removal are:




         Case 2:21-cv-00741-SCD Filed 06/17/21 Page 1 of 35 Document 1
                1.      Plaintiff Jacqueline Sather ("Sather') initiated this action on March 19,

2021, by filing a Complaint in the Circuit Court for the State of Wisconsin, Milwaukee County,
Case Number2021CV001709 ("State Court Action").

                2.      Defendant MEC Distribution, LLC ("MEC") first received copies of the

summons and complaint in the State Court Action on or after May 14, 2021.

                3.      True and correct copies of Sather's summons and complaint, the only
documents filed yet in the State Court to the knowledge of MEC, are attached to this Notice as
Exhibit A.

                4.     Thirty days have not yet expired since this action became removable to
this Court. Removal is therefore timely under 28 U.S.C. § 1446(b)(1).

                5.     Sather alleges in the complaint that MEC violated the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (the "FCRA"), by mailing her letters during ----.
               6.      The State Court Action is a civil action that may be removed to this Court
under 28 U.S.C. § 1441(a) because it is one over which the District Courts of the Untied States

have been given original jurisdiction under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

               7.      Sather also alleges in the complaint that MEC violated the Wisconsin
Consumer Act, based on the facts underlying her claim for violation of the FCRA. This Court

may exercise supplemental jurisdiction over this state-law claim under 28 U.S.C. § 1367(a)

because it is so related to Sather's claim under the FCRA as to form part of the same case or
controversy under Article III of the United States Constitution. The presence of this state-law

claim does not prevent removal under 28 U.S.C. §§ 1331 and 1441(a). See City of Chicago v.

Int'l College of Surgeons, 522 U.S. 156, 166 (1997).

               8.      Under 28 U.S.C. § 130(a) and 28 U.S.C. § 1441(a), removal to the United
States District Court for the Eastern District of Wisconsin is proper because it is the federal

judicial district encompassing the Circuit Court for the State of Wisconsin, Milwaukee County.
               9.      In compliance with General Local Rule 3, a copy of this Court's consent

form regarding jurisdiction by a United States Magistrate Judge is attached as Exhibit B. In


         Case 2:21-cv-00741-SCD Filed 06/17/21 Page 2 of 35 Document 1
compliance with Civil Local Rule 3(a), a civil cover sheet is attached as Exhibit C. In

compliance with Civil Local Rule 7.1(b)(1), MEC is filing a separate disclosure statement

contemporaneously with this Notice of Removal.
               10.     In accordance with 28 U.S.C. § 1446(d), a copy of this Notice of Removal
will be promptly filed with the Clerk of Circuit Court for the Circuit Court of the State of

Wisconsin, Milwaukee County, and written notice of the filing of this Notice of Removal will be
served upon Sather's counsel of record. A true and correct copy of the Notice of Filing of Notice

of Removal is attached as Exhibit D.

               11.     There are no defendants named in Sather's complaint in State Court
Action other than MEC.

               12.     Wherefore, MEC respectfully gives notice that this action is removed from

the Circuit Court for the State of Wisconsin, Milwaukee County, to the United States District

Court for the Eastern District of Wisconsin. In filing this Notice of Removal, MEC does not
waive, and expressly reserves, any defense that may be available to it.


       Dated: June 17, 2021                          /s/ Michael A. Robinson
                                                     Michael A. Robinson (CABN 21466)
                                                     PEEBLES KIDDER BERGIN & ROBINSON LLP
                                                     2020 L Street, Suite 250
                                                     Sacramento, CA 95811
                                                     916.441.2700 (telephone)
                                                     916.441.2067 (facsimile)
                                                     mrobinson@ndnlaw.com


                                                     Attorneys for Defendant MEC
                                                     Distribution LLC d/b/a/ Coral Funding




          Case 2:21-cv-00741-SCD Filed 06/17/21 Page 3 of 35 Document 1
            Exhibit A
Case 2:21-cv-00741-SCD Filed 06/17/21 Page 4 of 35 Document 1
    Case 202,1CV001709        Document 2         Filed 03-19-2021         Page 3 of 15
                                                                                          FILED
                                                                                          03-19-2021
                                                                                          John Barrett
                                                                                          Clerk of Circuit Court
    STATE OF WISCONSIN                    CIRCUIT COURT                MILWAUKEE COUllf1401709
                                          CIVIL DIVISION                                  Honorable Laura Gramling
                                                                                          Perez-32
                                                                                          Branch 32
 JACQUELINE SATHER,
 1451 S. 81st Street
 Milwaukee, WI 53214,                                         COMPLAINT

                                    Plaintiff,                Case No.:
                                                              Classification Code: 30704

                            V.

 MEC DISTRIBUTION, LLC                                        Jury Trial Demanded
 d/b/a CORAL FUNDING
 36 3rd Street NE
 Minot, ND 58703,

                                    Defendant.


       COMES NOW Plaintiff Jacqueline Sather, by Plaintiff's Attorneys, Ademi LLP, and for

a cause of action, states as follows:

                                        INTRODUCTION

       1.      This class action seeks redress for collection practices that violate the federal Fair

Credit Reporting Act, 15         § 1681   a seq. ("FORA"), its implementing regulations, 12 C.F.R.
Part 1022 ("Regulation V"), and the Wisconsin Consumer Act, Chs. 421-427, Wis. Stets. (the

"WCA").

                                 JURISDICTION AND VENUE

       2.      The court has jurisdiction to grant the relief sought by the Plaintiff pursuant to Wis.

Stat. § 801.05(3). Defendants' collection activities were directed at Wisconsin residents in

Wisconsin.

       3.      The court has jurisdiction to grant the relief sought by the Plaintiff pursuant to Wis.

Stat. § 801.05(3). Defendant's activities were directed at Wisconsin residents in Wisconsin. Venue




    Case 2:21-cv-00741-SCD Filed 06/17/21 Page 5 of 35 Document 1
    Case 2021CV001709         Document 2           Filed 03-19-2021       Page 4 of 15




 in Milwaukee County is proper because the claim arose in Milwaukee County, and Defendant's

conduct is in connection with a consumer transaction that occurred in Milwaukee County. Wis.

Stat. §§ 801.50; 421.401(1)(a) ("The venue fora claim arising out of a consumer transaction or a

consumer credit transaction is the county:        Where the customer resides ....").

                                              PARTIES

        4._Plaintiff.Jacqueline.Sather_is_anindividua I w.ho_resides. in-the_Ea stern _ Di s trict . of

Wisconsin (Milwaukee County).

        5.      Plaintiff is a "consumer" as defined in the FCRA, 15 U.S.C. § 1681a, in that

Plaintiff is a natural person who received a firm offer of credit.

        6.     Defendant MEC Distribution, LLC is a debt consolidation firm and financial

services company that does business under various fictitious or trade names, including "Coral

Funding."

       7.      MEC Distribution LLC is registered as a foreign limited liability company in North

Dakota with a principal address of 36 3rd Street NE, Minot, North Dakota 58703.

(huns://firststop.sos.nd. goy/search/business).

       8.      MEC Distribution LLC maintains a registered agent for service of process at:

National Registered Agents, Inc., 120 W Sweet Ave., Bismarck, ND 58504-5566.

       9.      The Better Business Bureau reports: "Alert: In February 2018, BBB staff visited

the Fargo ND addresses provided by MEC Distribution and found that all locations were vacant

and the building managements explained that although the rent was paid by MEC Distribution, the

office spaces were not used. MEC Distribution LLC provided BBB with a mailing address for

complaint handling in Bloomfield Township Michigan. BBB's mail to that address has been

returned as 'not deliverable as addressed- unable to forward'. At this time, BBB does not have a

                                                   2




   Case 2:21-cv-00741-SCD Filed 06/17/21 Page 6 of 35 Document 1
     Case 2021CV001709              Document 2              Filed 03-19-2021              Page 5 of 15




 physical location for this business." (httns://www.bbb.oreusind/farR_o/profile/no-license-required-

 financial-consultants/mec-distribution-11c-0704-96384019)

          10.      Posted on the website www.mvcoralfunding.com that is listed on the letter Plaintiff

received is only one address: PO Box 7894, Bloomfield Hills, MI 48302.

          11.      Coral Funding does substantial business in Wisconsin.

          12.      Coral Funding is a "creditor" as defined in FCRA, 15 U.S.C.

§ 1681a, and the WCA, Wis. Stat. § 421.301, in that Coral Funding: regularly extends, renews, or

continues credit, regularly arranges for the extension, renewal, or continuation of credit, or

regularly acts as an assignee of an original creditor who participates in the decision to extend,

renew, or continue credit.

                                                        FACTS

         13.       Sometime in mid-to-late 2020, Coral Funding mailed Plaintiff a letter. A copy of

this letter is attached to this complaint as Exhibit A.

         14.      Exhibit A contains the following offer:

  You have been pre-approved fora Debt Consolidation Loan of up to 550,500 with an Annual Percentage Rate
  as low as 3.25%. lust compare that bargain rate to the sky-high interest you currently pay on your credit card balance
  every month ... the difference will shock you.
  Plus, you can even borrow an extra $10,000 and still save up to $673 every month!


                                                                                          mfil:!!!•
                   1,1 S.', •                                                            • ,arrt•1
  WHAT YOU HAVE NOW              $40,500            19.90%             $891               NONE             NONE
  WHAT YOU voiti
  HAVE WITH US                   $50,500            3.25%              $218                $673            $8,072


 All you need to do Is call Coral Funding at 1-888-228-8905 today to get started!


        15.       Upon information and belief, Exhibit A is a form letter, generated by computer and

with information specific to Plaintiff inserted by computer.


                                                            3




     Case 2:21-cv-00741-SCD Filed 06/17/21 Page 7 of 35 Document 1
     Case 2021CV00 i 709         Document 2           Filed 03-19-2021           Page 6 of 15




        16.      Upon information and belief, Exhibit A is a form "firm offer of credit" letter, used

 by Defendant pursuant to 15 U.S.C. 1681b(c)(1)(B) as a prescreened solicitation.

        17.      Exhibit A states the following on the reverse side of the solicitation:

          Prescreen and Opt-Out Notice:
          This "prescreened" notice of credit is based on information In your•credit report indicating that you meet
          certain criteria. This notice is not guaranteed if you do not meet select criteria.

          if you do not want to receive the prescreeneditotices•of-credit-from-thislutd, other-companiesplease-calkhe--
          Federal Trade Commission's Opt-Out number toll-free at 1-888-50P'T-OUT (1-888-567-8688).
          You may also write to your credit bureaus at:

         Equifax Options
         PO Box 74123
         Atlanta, GA 30374-0123

         TransUnlon Opt-Out Request
         PO Box 505
         Woodlyn, PA 19094-0505

         Experian Consumer Opt-Out
         PO Box 919
         Allen, TX 75013

         Rates, fees and program guidelines are subject to change without notice. Certain restrictions may apply.




       18.      The above largely reflects the information required by the long notice pursuant to

15 U.S.C. 1681m(d) and 12 CFR 1022.54.

       19.      Exhibit A does not contain any notice on the front side of the solicitation.

       20.     Pursuant to the FCRA, 15 U.S.C. § 1681m(d) and 12 CFR 1022.54, in addition to

requirement of the long notice on the reverse side of a firm offer of credit, the front side must

include a short form notice.

       21.     Exhibit A does not include a short form notice on the front or back side.


                                                     4




   Case 2:21-cv-00741-SCD Filed 06/17/21 Page 8 of 35 Document 1
    Case 2021CV001709         Document 2         Filed 03-19-2021        Page 7 of 15




        22.     Upon information and belief, prior to mailing Exhibit A, Defendants obtained

certain of Plaintiff's information in a "prescreened list" that was generated pursuant to 15 U.S.C.

§ 1681b(c).

        23.     Upon information and belief, prior to mailing Exhibit A, Defendants received from

the consumer reporting agency that provided the prescreened list which included certain of

Plaintiff's information a "Notice of User Responsibilities" that is substantially similar to the model

notice that appears in Appendix N to Regulation V. See 15 U.S.C. § 1681e(d).

       24.     Consumer reporting agencies provide the Notice of User Responsibilities as a

means of maintaining reasonable procedures that ensure that consumer reports are furnished in

accordance with the requirements of FCRA, including the requirement that the consumer reporting

agency afford consumers their right to elect to be excluded from prescreened lists. See 15 U.S.C.

§§ 1681b(e), 1681e(a).

       25.     The model notice in Appendix N to Regulation V states:

       [A]ny user [of prescreened lists] must provide with each written solicitation a clear
       and conspicuous statement that:

                   • Information contained in a consumer's CRA file was used in
                     connection with the transaction.

                   • The consumer received the offer because he or she satisfied the
                     criteria for credit worthiness or insurability used to screen for the
                     offer.

                   • Credit or insurance may not be extended if, after the consumer
                     responds, it is determined that the consumer does not meet the
                     criteria used for screening or any applicable criteria bearing on
                     credit worthiness or insurability, or the consumer does not furnish
                     required collateral.

                  • The consumer may prohibit the use of information in his or her file
                    in connection with future prescreened offers of credit or insurance
                    by contacting the notification system established by the CRA that

                                                 5




    Case 2:21-cv-00741-SCD Filed 06/17/21 Page 9 of 35 Document 1
    Case 2021CV001709        Document 2        Filed 03-19-2021        Page S of 15




                       provided the report. The statement must include the address and
                       toll-free telephone number of the appropriate notification system.

        In addition, the CFPB has established the format, type size, and manner of the
        disclosure required by Section 615(d), with which users must comply. The relevant
        regulation is 12 CFR 1022.54.

        26.    Upon information and belief, Defendant falsely certified to one or more consumer

reporting agencies that Defendant was complying with FCRA and Regulation V.

       27.     Upon information and belief, Defendant obtained prescreened lists that included

certain consumer information (including certain information about Plaintiff) under the false

pretenses that it was complying with FCRA and Regulation V and would make firm offers of credit

that were consistent with the requirements of FCRA and Regulation V.

                                           The FCRA

       28.     The Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., requires that consumer

reporting agencies adopt reasonable procedures for meeting the needs of commerce for consumer

credit, personnel, insurance, and other information in a manner which is fair and equitable to the

consumer, with regard to the confidentiality, accuracy, relevancy, and proper utilization of such

information in accordance with the requirements of the FCRA. 15 U.S.C. § 1681(b).

       29.    Pursuant to the FCRA, any person who fails to comply with any requirement

imposed under the FCRA is liable to that consumer for actual damages and the costs of the action,

together with a reasonable attorney's fee as determined by the court, and is further liable for

punitive damages in the event that the noncompliance was willful. 15 U.S.C. §§ 1681n; 1681o.

       30.    15 U.S.C. § 1681b limits the circumstances under which a consumer reporting

agency may furnish a consumer report to an enumerated list of "permissible purposes."




                                               6




  Case 2:21-cv-00741-SCD Filed 06/17/21 Page 10 of 35 Document 1
     Case 2021CV001709       Document 2            Filed 03-19.2021        Page 9 of 15




        31_     15 U.S.C. 1681b(c)(1XB) provides that a firm offer of credit is a "permissible

purpose":

        (c) Furnishing reports in connection with credit or insurance transactions that are
        not initiated by consumer

                (1) In general

               A consumer reporting agency may furnish a consumer report relating to any
               consumer pursuant to subparagraph (A) or (C) of subsection (a)(3) in
               connection with any credit or insurance transaction that is not initiated by
               the consumer only if—

                       (A) the consumer authorizes the agency to provide such report to
                       such person; or

                       (B)

                                  (i) the transaction consists of a firm offer of credit or
                                 .insurance;

                                 (h) the consumer reporting agency has complied with
                                 subsection (e);

                                 (iii) there is not in effect an election by the consumer, made
                                 in accordance with subsection (e), to have the consumer's
                                 name and address excluded from lists of names provided by
                                 the agency pursuant to this paragraph; and

                                 (iv) the consumer report does not contain a date of birth that
                                 shows that the consumer has not attained the age of 21, or, if
                                 the date of birth on the consumer report shows that the
                                 consumer has not attained the age of 21, such consumer
                                 consents to the consumer reporting agency to such
                                 furnishing.

       32.     12 CFR 1022.54 states the following requirements in connection with the above

firm offer of credit "permissible purpose":

       (c) Prescreen opt-out notice.

       Any person who uses a consumer report on any consumer in connection with any
       credit or insurance transaction that is not initiated by the consumer, and that is

                                                   7




   Case 2:21-cv-00741-SCD Filed 06/17/21 Page 11 of 35 Document 1
     Case 2021CV001709       Document 2          Filed 03-19-2021          Page 10 of 15




        provided to that person under section 604(c)(1)(B) of the FCRA (15 U.S.C.
        1681b(c)(1)(B)), shall, with each written solicitation made to the consumer about
        the transaction, provide the consumer with the following statement, consisting of a
        short portion and a long portion, which shall be in the same language as the offer
        of credit or insurance:

               (1) Short notice. The short notice shall be a clear and conspicuous, and
               simple and easy to understand statement as follows:

                       (i) Content. The short notice shall state that the.consumer has the
                       right, to opt out of receiving.pr.escreened..solicitations,...and
                       provide the toll-free number the consumer can call to exercise that
                       right. The short notice also shall direct the consumer to the existence
                       and location of the long notice, and shall state the heading for the
                       long notice. The short notice shall not contain any other information.

                       (ii) Form. The short notice shall be:

                              (A) In a type size that is larger than the type size of the
                              principal text on the same page, but in no event smaller than
                              12 point type, or if provided by electronic means, then
                              reasonable steps shall be taken to ensure that the type size is
                              larger than the type size of the principal text on the same
                              page;

                              (B) On the front side of the first page of the principal
                              promotional document in the solicitation, or, if provided
                              electronically, on the same page and in close proximity to
                              the principal marketing message;

                              (C)Located on the page and in a format so that the statement
                              is distinct from other text, such as inside a border; and

                              (D) In a type style that is distinct from the principal type style
                              used on the same page, such as bolded, italicized,
                              underlined, and/or in a color that contrasts with the color of
                              the principal text on the page, if the solicitation is in more
                              than one color.

       33.    15 U.S.C. § 1681e(a) requires that every consumer reporting agency shall maintain

reasonable procedures to limit the furnishing of consumer reports to the purposes listed under

section 1681b, and requires these procedures to require that prospective users of the consumer's



                                                 8




  Case 2:21-cv-00741-SCD Filed 06/17/21 Page 12 of 35 Document 1
     Case 2021CV001709       Document 2         Filed 03-19.2021        Page 11 of 15




 information identify themselves, certify the purposes for which the information is sought, and

certify that the information will be used for no other purpose.

        34.     15 U.S.C. § 168 le(c1) requires that consumer reporting agencies provide certain

information to users of consumers reports as prescribed by the CFPB.

        35.     15 U.S.C. § 1681q states: "Any person who knowingly and willfully obtains

information on a consumer from a consumer reporting agency under false pretenses shall be fined

under title 18, imprisoned for not more than 2 years, or both."

                                             The WCA

        36. • The Wisconsin Consumer Act ("WCA") was enacted to protect consumers against

unfair, deceptive, and unconscionable business practices and to encourage development of fair and

economically sound practices in consumer transactions. Wis. Stat. § 421.102(2). To carry out this

intent, the WCA affords Wisconsin consumers with an array of protections and legal remedies,

and authorizes consumers to bring a private cause of action for class-wide statutory and actual

damages remedies, and declaratory and injunctive remedies on behalf of all customers who suffer

similar violations. See, Wis. Stats. §§ 426.110(1), 426,110(4)(e).

       37.     The Wisconsin Supreme Court has favorably cited authority finding that the WCA

"goes further to protect consumer interests than any other such legislation in the country," and is

"probably the most sweeping consumer credit legislation yet enacted in any state." Kett v.

Community Credit Plan, Inc., 228 Wis. 2d 1, 18 n.15, 596 N.W.2d 786 (1999) (citations omitted).

       38.     To further these goals, the Act's protections must be "liberally construed and

applied." Wis. Stat. § 421.102(1); see also, Wis. Stat. § 425.301.

       39.    "The basic purpose of the remedies set forth in Chapter 425, Stets., is to induce

compliance with the WCA and thereby promote its underlying objectives." First Wisconsin Nat'l

                                                9




   Case 2:21-cv-00741-SCD Filed 06/17/21 Page 13 of 35 Document 1
      Case 2021CV001709      Document 2           Filed 03-19-2021       Page 12 of 15




 Bank v. Nicoiaou, 113 Wis. 2d 524, 533, 335 N.W.2d 390 (1983). Thus, private actions under the

 WCA are designed to both benefit consumers whose rights have been violated and also competitors

of the violators, whose competitive advantage should not be diminished because of their

compliance with the law. Finally, "a customer may not waive or agree to forego rights or benefits

under [the Acti." Wis. Stat. § 421.106(1).

        40.    With respect to consumer credit transaction.solicitations, the W.CA prohibits. false,

deceptive, misleading, or unconscionable conduct, and further requires creditors to make "the

disclosures required by the federal consumer credit protection act," which includes the disclosures

that are required by FCRA and Regulation V. Wis. Stat. §§ 421.301(19), 422.301, 426.1 I 0(2)(b).

        41.    The WCA also expressly authorizes individual actions by any customer affected by

a violation of the WCA or the federal consumer credit protection act to bring a civil action on

behalf of himself or herself and all persons similarly situated, for actual damages by reason of such

conduct or violation. Wis. Stat. § 426.1'10(1).

                                       COUNT I — FCRA

        42.    Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

        43.    Plaintiff received a firm offer of credit from Coral Funding in the form of Exhibit

A.

        44.   Exhibit A did not include the short form notice on the first page of the solicitation.

        45.   Defendant was not complying with FCRA and Regulation V.

        46.   Defendant knowingly and willfully obtained Plaintiff's consumer report under false

pretenses.

        47.   Defendant violated 15 LLS.C. §§ 1681b, 1681q, and 12 CF 1022.54.

                                                  10




     Case 2:21-cv-00741-SCD Filed 06/17/21 Page 14 of 35 Document 1
     Case 2021CV001709        Document 2          Filed 03-19-2021        Page 13 of 15




                                         COUNT II — WCA

        48.      Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

        49.     Plaintiff received a firm offer of credit from Coral Funding in the form of Exhibit

A.

        50.     Exhibit A did not include the short form notice on the first page of the solicitation.

        51.     Defendant was not complying with FCRA and Regulation V.

        52.     Defendant knowingly and willfully obtained Plaintiff's consumer report under false

pretenses.

        53.     Defendant was engaged in false, deceptive, misleading, and unconscionable

conduct in consumer reports without complying with the disclosure requirements in FCRA and

Regulation V.

        54.     Defendant violated Wis. Stat. §§ 422.301 and 426.110.

                                     CLASS ALLEGATIONS

       55.      Plaintiff brings this action on behalf of the following class:

                (a) all natural persons in the United States of America, (b) about whom
                Coral Funding requested a credit report, (c) in connection with a firm offer
                of credit from Coral Funding, (d) and who received a solicitation in the form
                of exhibit A to the complaint in this action (e) that was not returned by the
                postal service.

       56.      Plaintiff also brings this action on behalf of a Wisconsin subclass that consists of

all members of the class that are natural persons in the State of Wisconsin.

       57.      The "Class Period" for the class and subclass. dates back to the longest applicable

statute of limitations for any claims asserted on behalf of the Class or Subclass from the date this

action was commenced and continues through the date this action was commenced.

                                                 I]




     Case 2:21-cv-00741-SCD Filed 06/17/21 Page 15 of 35 Document 1
    Case 20210/001709         Document 2          Filed 03-19-2021         Page 14 of 15




        58.      The Class is so numerous that joinder is impracticable.

        59.    Upon information and belief, there are more than 50 members of the Class and

Subclass.

        60.   -There are questions of law and fact common to the members of the Class and

Subclass, which common questions predominate over any questions that affect only individual

class members.

       61.     The predominant common questions are whether Defendant complied with the

federal consumer credit protection act.

       62.     Plaintiffs claims are typical of tie claims of the Class and Subclass members. All

are based on the same factual and legal theories.

       63.     Plaintiff will fairly and adequately represent the interests of the Class and Subclass

members. Plaintiff has retained counsel experienced in consumer protection cases.

       64.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.

                                          JURY DEMAND

       65.    Plaintiff hereby demands a trial by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that the Court enter judgment in favor of Plaintiffs and

the Class and against Defendant for:

       (a)    actual damages;

       (b)    statutory damages;

       (c)    injunctive relief;

       (d)    attorneys' fees, litigation expenses and costs of suit; and

                                                  12




  Case 2:21-cv-00741-SCD Filed 06/17/21 Page 16 of 35 Document 1
   Case 20210V001709      Document 2         Filed 03-19-2021 •        Page 15 of 15




      .(e)   such other or further relief as the Court deems proper.

Dated: March 19, 2021

                                                   ADEMI LLP

                                           By:    ,Electronically signed by _Mark 4. Eldridge
                                                  John D. Blythin (SBN 1046105)
                                                  Mark A. Eldridge (SBN 1089944)
                                                  Jesse Fruchter (SBN 1097673)
                                                  Ben J. Slatky (SBN 1106892)
                                                  3620 East Layton Avenue
                                                  Cudahy, WI 53110
                                                  (414) 482-8000
                                                  (414) 482-8001 (fax)
                                                  jblythin@ademilaw.com
                                                  meldridge@ademilaw.com
                                                  jfruchter@ademilaw.com
                                                  bslatky@ademilaw.com




                                             13




  Case 2:21-cv-00741-SCD Filed 06/17/21 Page 17 of 35 Document 1
                                                                  •
Case 2021CV001709   Document 3   Filed 03-19-2021   Page 1 of 3
                                                                      FILED
                                                                      03-19-2021
                                                                      John Barrett
                                                                      Clerk of Circuit Court
                                                                      2021CV001709
                                                                      Honorable Laura Gramling
                                                                      Peres-32
                                                                      Branch 32




                     1I :1:l LT




Case 2:21-cv-00741-SCD Filed 06/17/21 Page 18 of 35 Document 1
        -,-.N-va-                                                 0
                                 t 2-9Ucaca1-7°9---QgSaa9_AaatLa L24                                                          slpfiap,2 9f A
        _ :1008
                                                                                 PAYMENT REDUCTION VOUCHER
            FUNDS DISTRiauTION OEPARTAENT                                     " tdatin'EgiithAVJEniltidAMOncwtelda C.Nratak.
                                                                                 4o4 In lite moot Vora P 5* Pom' toinakn
                                                                                 To LOA .domsfeef 641 &for, yea ORM rail U,r wk.* toncitratt
                                                                                 =dm to*. rialittiq 04.1CA77OL CAR WW1
      PAT uP
         10:     •• • nifty Thtassand PlInt itundred 170.118CA And mia Cenr.a ••• •

      PCSERVADDN                                                                                    RIGOR!
           COOS:                   3904                                                            AMOUNII1          $50.5120.00



                                                                                                CALL NOW TO LOCH IN YOUR RATE!

     TO 17.4Jacqueline A Sather                            337 01289                            1-888-228-8905
      owe 1451 S 81st St                                                                                       TOLL FREE!
       t7ri Milwaukee, WI 39214-4511
               1111+"11111,1,111,11,1111111111191011,01111Phiiiiiiiliii
                                                                                      1/1/thretve,
                                                                          ALONG/PEED SPINA                              ?KS a NOT A Olin(




   Dear Jacqueline Sather:

   Right r.nw you may he buried under a mountain of high-inreree rredir card debt and crushing mnnrhly payments.
   But we can help you Fix that once and for all.

  You have been pre-approved fora Debt Consolidation Loan of up to 550,500 with en Annual Percentage Rate
  at low as 5.25,6. lust compare that butgaln rats b the sky-high interest you currently pay on your credit card balance
  every month -. the difference will shock you.
  Plus, you can even borrow an egtra SI0,000 and still save up to 5675 every month!




   WHAT YOU HAVE NOW                      $40,600             19.90%      $891                    NONE                     NONE
   WHAT YOU wiLl-
   HAVE WITH US                           $50,500              3.25%      $218                     $673                   $8,072


  All you need to dole eali Coral Funding at 1-888-228-89OS today to get started!
  With this one easy step, you con take control of your anted:at and save VINO in the first Year dono-
  And you'll save tens Of thousands of dollars over the life of your lean — than money that goes to you,
  not 10 the credit =nil companion
 Think about whatyou tan do with the money you save ._ pay college tuition, =place an old car, remodel
 the kitchen, save for retbernent k's up to you but this is real mosey that adds up to BIC savings.
 Remember, everyday you wait Is another day credit card companies collect more interest charger. Why not put
 that money in your pocket instead?
 Apply online at lnyeoralfunding.coro/Jacouclloc or call t 11811 228-890S
 and mention Personal Reservation Codef.       _ till:10810 ger started_
 Sincerely,



fill. Walg rave
Chief Marketing CAW. Coral Funding
P.S. Your pre-approval stattssis only goad for a limited time and this is your best opportunity to lock In a tate
as lay. as 3.25% so don't watt to start your savings — call today!

               Apply Online Now: mycoralfunding.com/Jacqueline


                           ORAL                                                     ,•
                                                                                 PERSONAL RESERVATION CODE

                                                                                                              _:M08
ktnin *le Okaditionalbgensaina




                      Case 2:21-cv-00741-SCD Filed 06/17/21 Page 19 of 35 Document 1
Case 2021CV001709       Document 3                Filed 03-19-2021              Page 3 of 3

            Company Information:
            This notice and associated materials are provided, managed arid originated by Coral Funding who is
            solely responsible for the content.


            Prescreen and Opt-Out Notice:
            This "prescreened" notice of credit is based on information in your credit report indicating that you meet
           certain criteria. This notice is not guaranteed if you do not meet select criteria.


           If you do not want to receive the prescreened notices of credit from this and other companies please call the
           Federal Trade Commission's Opt-Out number toll-free at 1-1188.50P7-OUT (1-888-567-861113).
           You may also write to your credit bureaus at:


           Equifax Options
           PO Box 74123
           Atlanta, GA 30374-0123

           Tranglnion Opt-Out Request
           PO Box 505
           Woodtyn, PA 19094-0505


           Experion Consumer Opt-Out
           PO Box 919
           Allen, DC 75013

           Rates, fees and program guidelines are subject to change without notice. Certain restrictions may apply.




Case 2:21-cv-00741-SCD Filed 06/17/21 Page 20 of 35 Document 1
    Case 2021CV001709 Document 2                  Filed 03-19-2021         Page 1 of 15
                                                                                          FILED
                                                                                          03-19-2021
                                                                                          John Barrett
                                                                                          Clerk of Circuit Court
STATE OF WISCONSIN                         CIRCUIT COURT                   MILWAUICEEMOMATV9
                                                                                                         ra Gramling
 JACQUELINE SATHER,                                                                       Perez-32
                                                               SUMMONS
 1451 S. 81st Street                                                                      Branch 32
 Milwaukee, WI 53214,                                          Case No.:

                                  Plaintiff,                   Classification Code: 30301


           v.                                                 Jury Trial Demanded

 MEC DISTRIBUTION, LLC                                        Amount claimed is greater than the
 cl/b/a CORAL FUNDING                                         amount under Wis. Stat. §
 36 3rd Street NE                                             799,01(1)(d).
 Minot, ND 58703,

                                  Defendant.


THE STATE OF WISCONSIN, To each person named above as a Defendant:

          You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal

action against you. The Complaint, which is attached, states the nature and basis of the legal

action.

          Within forty-five (45) days of receiving this Summons, you must respond with a written

Answer, as that term is defined in Chapter 802 of the Wisconsin Statutes, to the Complaint. The

Court may reject or disregard an Answer that does not follow the requirements of the Statutes.

The Answer must be sent or delivered to the Court, whose address is: Clerk of Courts, 901 North

9th Street, Milwaukee, Wisconsin 53223, and to Plaintiffs' attorney, whose address is Ademi

LLP, 3620 East Layton Avenue, Cudahy, Wisconsin 53110. You may have an attorney help or

represent you.

          If you do not provide an answer within forty-five (45) days, the Court may grant

Judgment against you for the award of money or other legal action requested in the Complaint,


                                                   1




   Case 2:21-cv-00741-SCD Filed 06/17/21 Page 21 of 35 Document 1
    Case 2021CV001709       Document 2        Filed 03-19-2021          Page 2 of 15




and you may lose your right to object to anything that is or may be incorrect in the Complaint. A

Judgment may be enforced as provided by law. A Judgment awarding money may become a lien

against any real estate you own now or in the future and may also be enforced by garnishment or

seizure of property.

Dated: March 19, 2021                                  ADEMI LLP

                                                  Byi Ele,ctranicallv_sivied by 41/Ictrk A. Eldridge
                                                      Mark A. Eldridge (State Bar No. 1089944)
                                                      Attorney for Plaintiff
Mailing address:
3620 East Layton Avenue
Cudahy, Wisconsin 53110
Phone No.: 414-482-8000




                                              2




 Case 2:21-cv-00741-SCD Filed 06/17/21 Page 22 of 35 Document 1
 ATTENTION: CCEmail of SOP Process received in NORTH DAKOTA (OurTransmittal
 #539578851)

 SOPDelivery@wolterskluwer.com <SOPDelivery@wolterskluwer.com>
 Tue 5/18/2021 11:01 PM

 To: Margaret Mauti <margaretmauti@daesung-mandaree.com >

 NATIONAL REGISTERED AGENTS, INC.
 SOP Process
 539578851
 received in North
 Dakota

Service of Process Summary Transmittal Form
To:
Margaret Mauti
Mandaree Enterprises,
LLC
2525 S Telegraph Rd Ste
306
Bloomfield
Hills, MI 48302-0289

1) Entity Served: MEC Distribution, LLC (Domestic State; NORTH DAKOTA)
1a) Domestic State: NORTH DAKOTA
2) Title Of Action: JACQUELINE SATHER, PLTF. vs. MEC DISTRIBUTION, LLC, ETC., DFT.
3) Document(s)        Other: .
Served:
4) Court of
                      None Specified
Jurisdiction:
5) Case Number:      2021CV001709
6) Amount Claimed:
7) Method of
                     Delivered Via: Process Server
Service:
8) Date/Time of      05118/2021 02:07:00 PM
Receipt:
9)
Appearance/AnswerNone Specified
Date:
10) Received From: None Specified
11) Carrier Airbill:
12) Calls Made To: Not required
13) Special          NRAI has retained the current log, Retain Date: 05 / 18/2021, Expected Purge Date: 06/17/2021
Comments:            Image SOP
                             Email Notification, Margaret Mauti margaret.mauti@daesung-mandaree.com
14) Transmitted        By: Amy McLaren
The information contained in this Summary Transmittal Form is provided by NRAI for quick reference only. It does not constitute a legal
opinion, and should not otherwise be relied on, as to the nature of action, the amount of damages, the answer date, or any other
information contained in the included documents. The recipient(s) of this form is responsible for reviewing and interpreting the included
documents and taking appropriate action, including consulting with its legal and other advisors as necessary. NRAI disclaims all liability for
the information contained in this form, Including for any omissions or inaccuracies that may be contained therein.




            Case 2:21-cv-00741-SCD Filed 06/17/21 Page 23 of 35 Document 1
                                                  NATIONAL REGISTERED AGENTS, INC
                                        SERVICE OF PROCESS SUMMARY TRANSMITTAL FORM
 To: Margaret Mauti
     Mandaree Enterprises, LLC                                                                                        SOP Transmittal #           539578851
     2525 S Telegraph Rd Ste 306
     Bloomfield Hills, Ml 48302-0269
 Entity Served: MEC Distribution, LLC (Domestic State; NORTH DAKOTA)


 Enclosed herewith are legal documents received on behalf of the above captioned entity by National Registered Agents, Inc. or its Affiliate
 in the State of NORTH DAKOTA on this 18 day of May, 2021. The following is a summary of the document(s) received:

1.        Title of Action: JACQUELINE SATHER, PLTF. vs. MEC DISTRIBUTION, LLC, ETC., DFT.
2.        Documents) Served: Other .
3.        Court of Jurisdiction/Case Number: None Specified
                                             Case #2021CV001709
4.        Amount Claimed, if any: N/A

S.        Method of Service:
           X Personally served by:            _X_ Process Server                 Law Enforcement                 Deputy Sheriff                   U. S Marshall
              Delivered Via:                  r Certified Mail                   Regular Mail                    Facsimile
              Other (Explain):
6.        Date and Time of Receipt: 05/18/2021 02:07:00 PM CST
7.        Appearance/Answer Date: None Specified
8.        Received From:             None Specified                                           9- Carrier Airbllt #


                                                                                              10. Call Made to: Not required

11.         Special Comments:
NRAI has retained the current log, Retain Date: 05/18/2021, Expected Purge Date: 06/17/2021
Image SOP
Email Notification. Margaret Maud margaretinautirgdaesimg-mandaree.corn




Registered Agent: NATIONAL REGISTERED AGENTS, INC                                                 CopiesTo:
866-539-8692 - Telephone
800-888-1300 - Fax


The information contained in this Summary Transmittal Form is provided by NRAI for quick reference only. It dads not constitute a legal
opinion, and should not otherwise be relied on, as to the nature of action, the amount of damages, the answer date, or any other information
contained in the included documents. The recipient(s) of this farm is responsible for reviewing and interpreting the included documents and
taking appropriate action, including consulting with its legal and other advisors as necessary. NRAI disclaims all liability forth: information
contained in this form, including for any omissions or inaccuracies that may be contained therein.

Transmitted by Amy McLaren

ORIGINAL




                  Case 2:21-cv-00741-SCD Filed 06/17/21 Page 24 of 35 Document 1
                        Case 2021CV001709                     Document 1                 Filed 03-19-2021                 Page 1 of 1
                                                                                                                                        FILED
 STATE OF WISCONSIN                    CIRCUIT COURT                                                     MILWAUKEE                      03-19-2021
                                                                                                                                        John Barrett
 Jacqueline Sather vs. MEC Distribution, LLC                                                  Electronic Filing                         Clerk of Circuit Court
                                                                                                   Notice
                                                                                                                                        2021CV001709
                                                      Case No. 2021CV001709                                                             Honorable Laura Gramling
                                                      Class Code: Money Judgment                                                        Perez-32
                                                                                                                                        Branch 32


                                  MEC DISTRIBUTION, LLC
                                  36 3RD STREET NE
                                  MINOT ND 58703



                 Case number 2021CV001709 was electronically filed with/converted by the Miltr
                 County Circuit Court office. The electronic filing system is designed to allovadkast,                                       liable
                 exchange of documents in court cases.

                 Parties who register as electronic parties can file, receive 'and vie di vmen 91in6:through
                 the court electronic filing website. A document filed electro cal has t e, same I al effect as
                 a document filed by traditional means, Electronic parties d responsibl for serving
                 non-electronic parties by traditional means.

                 You may also register as an electronic p itty.b.y fol        e-instrrictions found at
                 http://efiling.wicourts.govi and ma ittiara* ask         ect nic party at any time. There is a
                 $20.00 fee to register as an elect*     arty. -rim fee may be waived if you file a Petition for
                 Waiver of Fees and Costs Akdavit of inEligencl) CV-410A) and the court finds you are
                 indigent under §814.29

                 If you are not r9,1zr                                  and would like to register an electronic party, you
                 will need to enter'                    owi:pb e on the eFiling website while opting in as an electronic
                 party.

                                            1e• a 1 cf3
               fc.ro S•%-.•       -o‘***
                     ensinter               I         '                •         tera
                                                                                    dgo
                                                                                      thna
                                                                                         trrditionredl paupm
                                                                                                           eredo
                                                                                                              ntscuments
                 byeo`t  rtre
                          r B71rdal:yatirleeCo
                                             ecttirr Y°01131arftstyre will serve
                                                                               r            pape

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual; not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please-contact the Clerk of Circuit Court at
                414-278-4120.

                                                                                    Milwaukee County Circuit Court
                                                                                    Date: March 19, 2021




GF-180(CCAP), 1112020 Electronic Filing Notice                                                                                          §801.16(5)(d). Wisconsin Statutes
                                                 This form shall not be modified. It may be supplemented with additional material.

                         Case 2:21-cv-00741-SCD Filed 06/17/21 Page 25 of 35 Document 1
              Exhibit B

Case 2:21-cv-00741-SCD Filed 06/17/21 Page 26 of 35 Document 1
                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN



                                Plaintiff(s),

                 v.                                      Case No.



                                Defendant(s).


                 CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE

 This form must be filed with the Clerk of Court within 21 days of receipt. Although choosing to
 have your case decided by a magistrate judge is optional and refusal will not have adverse
 substantive consequences, the timely return of this completed form is mandatory.

 If you do not consent to a magistrate judge hearing your case, a district judge will hear your case.
 Aside from cases subject to the Prison Litigation Reform Act, magistrate judges in this district
 generally play no further role in civil cases pending before district judges and do not issue
 reports and recommendations.

 Magistrate judges do not conduct felony trials, and therefore felony trials do not interfere
 with scheduling and processing of cases before magistrate judges.

Check one:

❑     The undersigned attorney of record or pro se litigant consents to have Magistrate Judge
                           conduct all proceedings in this case, including a bench or jury trial, and
enter final judgment in accordance with 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73(b).

❑      The undersigned attorney of record or pro se litigant refuses to have a magistrate judge enter
final judgment in this matter.


Signed this            day of
              (date)            (month)         (year)   Signature of counsel of record or pro se litigant
                                                         ❑ Plaintiff / petitioner (attorney or pro se litigant)
                                                         ❑ Defendant / respondent (attorney or pro se litigant)
                                                         ❑ Other party



               Case 2:21-cv-00741-SCD Filed 06/17/21 Page 27 of 35 Document 1
                                ASSIGNMENT OF CIVIL CASES
                              EASTERN DISTRICT OF WISCONSIN

       At the time a new civil action is filed, it is assigned by random selection to either a district
judge or a magistrate judge in accordance with the local rules. Pursuant to the provisions of 28
U.S.C. §636(c) and Rule 73 of the Federal Rules of Civil Procedure, a United States Magistrate
Judge may, with the consent of the parties, conduct all proceedings in this civil action, including
a bench or jury trial and order the entry of judgment. The statute provides for direct appeal to the
U.S. Court of Appeals for the Seventh Circuit.

        Once the assigned district or magistrate judge has been selected, the local rules of this district
require that each party to the action receive a copy of the "consent form." Each party shall complete
the form and file it with the Clerk of Court within 21 days after its receipt.

        If this case has been randomly assigned to a district judge and all parties consent to have
the magistrate judge conduct all proceedings in the case, the district judge may enter an order
transferring the case to the magistrate judge.

       If this case has been randomly assigned to a magistrate judge and not all parties
consent, then the case will be reassigned by random selection to a district judge. If all parties
consent, the magistrate judge will conduct all proceedings in the action.

       While the decision to consent or not to consent to the exercise of jurisdiction by the
magistrate judge is entirely voluntary, the duty to respond to this order is mandatory. Your
response shall be made to the Clerk of Court only on the form on the reverse side of this notice.

       IT IS THEREFORE ORDERED, that you complete this form and file it with the Clerk
of Court within twenty-one (21) days from receipt.




                                                          UNITED STATES DISTRICT COURT



                                                           onorable Pamela Pepper,
                                                          Chief Judge




                                                                                         (Rev. 11/25/2019)



      Case 2:21-cv-00741-SCD Filed 06/17/21 Page 28 of 35 Document 1
             Exhibit C

Case 2:21-cv-00741-SCD Filed 06/17/21 Page 29 of 35 Document 1
    IS 44 (Rev. 10/20)                                                         CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by local rules
    of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE
    INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
    Place an "X" in the appropriate box (required): 0 Green Bay Division                                   Milwaukee Division
    L
       igirkiriragirs                                                                                           MPERI
                                                                                                                    MOITI,SLLC


       (b)    County of Residence of First Listed Plaintiff Milwaukee                                             County of Residence of First Listed Defendant N/A
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND LNVOLVED.
       (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (IKnown)

       John D. Blaythin, Ademi Law, 3620 East Layton Avenue, Cudahy, WI                                         Michael A. Robinson, Peebles Kidder Bergin & Robinson LLP, 2020 L
       53110, 414.482.8000                                                                                      Street, Suite 250, Sacramento, CA, 95811, 916.441.2700

    IL BASIS OF JURISDICTION (Place an "X" in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an 'X"in One Box forPlaintifl
                                                                                                              (ForDiversity Cases Only)                                     and One Box for Defendant)
01 U.S. Government                        rgi 3 Federal Question                                                                     PTF          DEF                                         PTF      DEF
      Plaintiff                                           Government Not a Party)                       Citizen of This State       0 1             1      Incorporated orPrincipal Place      0 4 0 4
                                                                                                                                                             of Business In This State

0 2 U.S. Government                       0 4 Diversity                                                 Citizen of Another State       0 2       0 2       Incorporated andPrincipal Place      0 5       0 5
       Defendant                                  (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                        Citizen or Subject of a        El 3      ❑ 3      Foreign Nation                        0 6       0 6
                                                                                                          Foreign Country
    IV. NATURE OF SUIT (Place an 'X" in One Box On                                                                                         Click here for: Nature of Suit Code Deseridons
I             CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                    BANKRUPTCY                       OTHER STATUTES1
    110 Insurance                       PERSONAL INJURY                 PERSONAL INJURY          D 625 Drug Related Seizure                       W     al 28
                                                                                                                                                  Apaphedra waUSC 158          375 False Claims Act
    120 Marine                       ]310 Airplane                 • 365 Personal Injury -               of Property 21 USC 881            .9
                                                                                                                                           442232             l376         _       Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability    D 690 Other                                      28 USC 157                       3729(a))
    140 Negotiable Instrument               Liability              U 367 Health Care/                                                                                      _ 400 State Reapportionment
    150 Recovery of Overpayment D 320 Assault, Libel &                     Pharmaceutical                                                 PROPERTY RIGHTS                      410 Antitrust
        & Enforcement of Judgment           Slander                        Personal Injury                                                 820 Copyrights                  _ 430 Banks and Banking
• 151 Medicare Act                     1330 Federal Employers'             Product Liability                                               830 Patent                      _450 Commerce               •
 II 152 Recovery of Defaulted               Liability              III 368 Asbestos Personal                                               835 Patent - Abbreviated            460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                        New Drug Application — 470 Racketeer Influenced and
        (Excludes Veterans)         ] 345 Marine Product                    Liability                                                      840 Trademark                          Corrupt Organizations
•153 Recovery of Overpayment                Liability             _ PERSONAL PROPERTY                         LABOR                        880 Defend Trade Secrets Z 480 Consumer Credit
        of Veteran's Benefits       ] 350 Motor Vehicle           _ 370 Other Fraud             7 710 Fair Labor Standards                        Act of 2016                      (15 USC 1681 or 1692)
•160 Stockholders' Suits                355 Motor Vehicle___ 371 Truth in Lending                       Act                                                                D 485 Telephone Consumer
• 190 Other Contract                       Product Liability      — 380 Other Personal          D720 Labor/Management                      SOCIAL SECURITY                         Protection Act
II 195 Contract Product Liability ,D 360 Other Personal
•196 Franchise                             Injury
                                    D 362 Personal Injury -
                                                                           Property Damage
                                                                  • 385 Property Damage
                                                                           Product Liability
                                                                                                       dRelations
                                                                                                    740 Railway Labor Act
                                                                                                   751 Family and Medical
                                                                                                                                   — 861 MA (1395ff)

                                                                                                                                   •7—
                                                                                                                                           862 Black Lung (923)
                                                                                                                                    — 863 DIWC/DIWW (405(g))
                                                                                                                                                                          ] 490 Cable/Sat TV
                                                                                                                                                                              850 Securities/Commodities/
                                                                                                                                                                                   Exchange
                                           Medical Malpractice                                          Leave Act                         864 SSID Title XVI              —890 Other Statutory Actions
                                                                                                                                                                          ...
        REAL PROPERTY                    CIVIL RIGHTS               PRISONER PETITIONS D 790 Other Labor Litigation                       865 RSI (405(g))                    891 Agricultural Acts
    210 Land Condemnation           1 440 Other Civil Rights           Habeas Corpus:           J 791 Employee Retirement                                                     893 Environmental Matters
    220 Foreclosure                 j 441 Voting                  a 463 Alien Detainee                 Income Security Act        ....
                                                                                                                                    .. _ FEDERAL TAXSUIT$                     895 Freedom of Infonnation
    230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                            I 870 Taxes (U.S. Plaintiff                Act
    240 Torts to Land               j 443 Housing/                         Sentence                                                               or Defendant)               896 Arbitration
    245 Tort Product Liability             Accommodations              530 General                                               0 871 IRS—Third Party                    ] 899 Administrative Procedure
    290 All Other Real Property        445 Amer. w/Disabilities -     535 Death Penalty                 IMMIGRATION                               26 USC 7609                     Act/Review or Appeal of
                                           Employment                 Other:                    :462 Naturalization Application                                                   Agency Decision
                                    D 446 Amer. w/Disabilities - 540 Mandamus & Other              465 Other Immigration                                                     1950 Constitutionality of
                                           Other                      550 Civil Rights                 Actions                                                                    State Statutes
                                    D 448 Education                   555 Prison Condition
                                                                  _ 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
 V ORIGIN (Place an '',Y" in One Box Only)
0 1 Original             e 2 Removed from              0 3 Remanded from                   0 4 Reinstated or E 5 Transferred from 0 6 Multidistrict                                0 8 Multidistrict
       Proceeding               State Court                      Appellate Court                Reopened                 Another District                     Litigation -                Litigation -
                                                                                                                         (specify)                            Transfer                    Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            15 U.S.C. 1681
VI. CAUSE OF ACTION                          Brief description of cause:
                                            Alleged violation of Fair Credit Reporting Act and Wisconsin Consumer Act
VII. REQUESTED IN    Ig CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                     JURY DEMAND:                ® Yes        ❑ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                              DOCKET NUMBER

DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
06/15/2021                                                            Is/ Michael A. Robinson
FOR OFFICE USE ONLY

     RECEIPT #                     AMOUNT               APPLYING IFP            JUDGE            MAG. JUDGE
                                   Case   2:21-cv-00741-SCD     Filed 06/17/21 Page   30 of 35 Document    1
JS 44 Reverse (Rev. 10/20)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

         Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
         County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
         Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

         Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

         Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

         Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descrintions.

        Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
       numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                             Case 2:21-cv-00741-SCD Filed 06/17/21 Page 31 of 35 Document 1
             Exhibit D
Case 2:21-cv-00741-SCD Filed 06/17/21 Page 32 of 35 Document 1
  STATE OF WISCONSON                    CIRCUIT COURT                  MILWAUKEE COUNTY



JACQUELINE SATHER,

                 Plaintiff,                           Case No. 2021CV001709
       vs.
MEC DISTRIBUTION, LLC
d/b/a CORAL FUNDING,

                       Defendant.

     MEC DISTRIBUTION, L.L.C'S NOTICE OF FILING NOTICE OF REMOVAL


John Barret                                          John D. Blythin
Clerk of Circuit Court                               Mark A. Eldridge
CIRCUIT COURT FOR THE STATE OF WISCONSIN             Jesse Fruchter
MILWAUKEE COUNTY                                     Ben J. Slatky
901 North Ninth Street                               ADEMI LLP
Milwaukee, WI 53233                                  3620 East Layton Avenue
                                                     Cudahy, WI 53110
Hon. Laura Gramling Perez                            Attorneys for Plaintiff Jacqueline Sather
Circuit Judge
CIRCUIT COURT FOR THE STATE OF WISCONSIN
MILWAUKEE COUNTY
901 North Ninth Street
Milwaukee, WI 53233

               PLEASE TAKE NOTICE that Defendant MEC Distribution, LLC, ("MEC")

has filed a Notice of Removal of the above-captioned action in the United States District Court

for the Eastern District of Wisconsin. A copy of said Notice of Removal is attached this Notice

as Exhibit 1 and is served and filed herein.


       The filing of this Notice effects removal of this action under 28 U.S.C. § 1446(d), and no

further proceedings shall occur in this Court unless and until the case is remanded.




         Case 2:21-cv-00741-SCD Filed 06/17/21 Page 33 of 35 Document 1
Dated: June 17, 2022
                                    Electronically signed by Paul W. Strenzel

                                   Paul Stenzel (WBN 1022432)
                                   HANSEL & HILDEBRAND S.C.
                                   126 N. Jefferson Street, Suite 401
                                   City, State, Zip
                                   414.273.2422 (telephone)
                                   414.273.3966 (facsimile)
                                   pws@h-hlaw.com
                                   Attorneys for Defendant MEC Distribution LLC




        Case 2:21-cv-00741-SCD Filed 06/17/21 Page 34 of 35 Document 1
                                       Certificate of Service

        I certify that on June 17, 2021, a copy of this document, and all exhibits thereto, was filed
electronically with the Clerk of this Court and sent via first-class U.S. mail and electronic mail to
the following counsel of record:

               John D. Blythin
               Mark A. Eldridge
               Jesse Fuchter
               Ben J. Slatky
               ADEMI LLP
               jblythingademilaw.com
               meldridge@,ademilaw.com
               jfruchter@ademilaw.com
               bslatky@,ademilaw.com

               Attorneys for Plaintiff Jacqueline Sather

                                                      /s/ Michael A. Robinson

                                                      Michael A. Robinson (CA 214666)
                                                      PEEBLES KIDDER BERGIN & ROBINSON LLP
                                                      2020 L Street, Suite 250
                                                      Sacramento, California 95811
                                                      916.441.2700 (telephone)
                                                      916.441.2067 (facsimile)
                                                      mrobinson@ndnalw.com




         Case 2:21-cv-00741-SCD Filed 06/17/21 Page 35 of 35 Document 1
